     Case 2:21-cv-00954-TLN-EFB Document 13 Filed 08/20/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KAREEM J. HOWELL,                                 No. 2:21-cv-954-EFB P
12                        Plaintiff,
13            v.                                        ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    J. BYRD, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se and in forma pauperis in an action brought
18   under 42 U.S.C. § 1983. On August 5, 2021, the court informed plaintiff that he could proceed
19   with a First Amendment retaliation claim and an Eighth Amendment denial of exercise claim
20   against defendant Rangel, or he could file an amended complaint in an effort to also state claims
21   against defendants Byrd, Heath, Briggs, Houston, Juarez, Perey, Juarez, Labao, and Stephenson.
22   ECF No. 8. Plaintiff has elected not to amend his complaint and to proceed only with the claims
23   identified by the court. ECF No. 11.
24           Accordingly, IT IS ORDERED that the Clerk of the Court randomly assign a United
25   States District Judge to this action.
26   /////
27   /////
28
                                                        1
     Case 2:21-cv-00954-TLN-EFB Document 13 Filed 08/20/21 Page 2 of 2


 1          Further, IT IS RECOMMENDED that plaintiff’s claims against defendants Byrd, Heath,
 2   Briggs, Houston, Juarez, Perey, Juarez, Labao, and Stephenson be dismissed without prejudice.
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 5   after being served with these findings and recommendations, any party may file written
 6   objections with the court and serve a copy on all parties. Such a document should be captioned
 7   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
 8   within the specified time may waive the right to appeal the District Court’s order. Turner v.
 9   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
10   Dated: August 20, 2021.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
